EXHIBIT 10(iii)A

 

ACUITY BRANDS, INC.

SEVERANCE AGREEMENT

 

THIS AGREEMENT (the “Agreement”), made and entered into as of this             
day of January, 2004, by and between ACUITY BRANDS, INC., a Delaware corporation
(the “Company”), and James H. Heagle (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive is a key employee of the Company and an integral part of the
Company’s management; and

 

WHEREAS, the Company desires to provide the Executive with certain benefits if
the Executive’s employment is terminated involuntarily under certain
circumstances; and

 

WHEREAS, the Company and the Executive have determined that it is in their
mutual best interests to enter into this Agreement;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. TERM OF AGREEMENT.

 

Unless earlier terminated as hereinafter provided, this Agreement shall commence
on the date hereof and shall extend through July 15, 2010. This Agreement shall
not be considered an employment agreement and in no way guarantees Executive the
right to continue in the employment of the Company or its affiliates.
Executive’s employment is considered employment at will, subject to Executive’s
right to receive payments and benefits upon certain terminations of employment
as provided below.

 

As of the date hereof, this Agreement is intended to, and shall, supersede and
replace in their entirety the severance benefits provided under that Acuity
Brands, Inc. Severance Agreement between the Company and Executive effective as
of June 25, 2003, which superseded that Employment Letter Agreement between
National Services Industries, Inc. and Executive, dated March 28, 2000, as
assumed by the Company pursuant to that Assumption Letter dated November 28,
2001.

 

2. DEFINITIONS. For purposes of this Agreement, the following terms shall have
the meanings specified below:

 

2.1 “Board” or “Board of Directors”—The Board of Directors of Acuity Brands,
Inc., or its successor.

 

2.2 “Cause”—The involuntary termination of Executive by the Company for the
following reasons shall constitute a termination for Cause:

 

(a) If termination shall have been the result of an act or acts by the Executive
which have been found in an applicable court of law to constitute a felony
(other than traffic-related offenses);



--------------------------------------------------------------------------------

(b) If termination shall have been the result of an act or acts by the Executive
which are in the good faith judgment of the Company deemed to be in violation of
law or of written policies of the Company and which result in material injury to
the Company;

 

(c) If termination shall have been the result of an act or acts of dishonesty by
the Executive resulting or intended to result directly or indirectly in gain or
personal enrichment to the Executive at the expense of the Company; or

 

(d) Upon the continued failure by the Executive substantially to perform the
duties reasonably assigned to Executive given Executive’s training and
experience (other than any such failure resulting from incapacity due to mental
or physical illness not constituting a Disability, as defined herein), after a
demand in writing for substantial performance of such duties is delivered by the
Company, which demand specifically identifies the manner in which the Company
believes that the Executive has not substantially performed his duties, and such
failure results in material injury to the Company.

 

2.3 “Company”—Acuity Brands, Inc., a Delaware corporation, or any successor to
its business and/or assets.

 

2.4 “Date of Termination”—The date specified in the Notice of Termination (which
may be immediate) as the date upon which the Executive’s employment with the
Company is to cease.

 

2.5 “Disability”—Disability shall have the meaning ascribed to such term in the
Company’s long-term disability plan covering the Executive, or in the absence of
such plan, a meaning consistent with Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended.

 

2.6 “Notice of Termination”—A written notice from one party to the other party
specifying the Date of Termination and setting forth in reasonable detail the
facts and circumstances relating to the basis for termination of Executive’s
employment.

 

2.7 “Severance Period”—A period equal to the lesser of (i) forty-eight (48)
months from the Executive’s Date of Termination; (ii) the number of months
(rounded to the nearest month) from the Executive’s Date of Termination through
the date when Executive secures a comparable position with another employer at a
base salary of at least $200,000 per year; or (iii) the number of months
(rounded to the nearest month) from the Executive’s Date of Termination until
the date he attains age 65; provided, however, that the Severance Period shall
in no event be less than six (6) months.

 

-2-



--------------------------------------------------------------------------------

2.8 “Severance Protection Agreement”—An agreement between Executive and the
Company providing for the payment of compensation and benefits to Executive in
the event of Executive’s termination of employment under certain circumstances
following a “change in control” of the Company (as defined in such agreement).

 

3. SCOPE OF AGREEMENT.

 

This Agreement provides for the payment of compensation and benefits to
Executive in the event his employment is involuntarily terminated by the Company
without Cause. If Executive is terminated by the Company for Cause, dies, incurs
a Disability or voluntarily terminates employment, this Agreement shall
terminate, and Executive shall be entitled to no payments of compensation or
benefits pursuant to the terms of this Agreement; provided that in such events,
Executive will be entitled to whatever benefits are payable pursuant to the
terms of any health, life insurance, disability, welfare, retirement, deferred
compensation, or other plan or program maintained by the Company.

 

If, as a result of Executive’s termination of employment, Executive becomes
entitled to compensation and benefits under this Agreement and under a Severance
Protection Agreement, Executive shall be entitled to receive benefits under
whichever agreement provides Executive the greater aggregate compensation and
benefits (and not under the other agreement) and there shall be no duplication
of benefits.

 

4. BENEFITS UPON INVOLUNTARY TERMINATION WITHOUT CAUSE BY THE COMPANY.

 

If Executive’s employment is involuntarily terminated by the Company during the
term of this Agreement without Cause (and such termination does not arise as a
result of Executive’s death or Disability), the Executive shall be entitled to
the compensation and benefits described below, provided that Executive, as
described in Section 4.7, executes a valid release of claims in such form as may
be required by the Company. In the event Executive is terminated without Cause,
the Compensation Committee of the Board of Directors may, in its discretion and
to provide equitable treatment, grant benefits to Executive in addition to those
provided below in circumstances where Executive suffers a diminution of
projected benefits as a result of Executive’s termination prior to attainment of
age 65, including without limitation, additional retirement benefits and
acceleration of long-term incentive awards.

 

-3-



--------------------------------------------------------------------------------

4.1 Severance Salary. If Executive is terminated without Cause, the Company
shall pay Executive a severance salary (“Severance Salary”), payable on a
monthly basis, beginning within fifteen (15) days of Executive’s Date of
Termination and continuing for the entire Severance Period (as defined in
Section 2.7 above) in accordance with the following payment schedule, to the
extent applicable:

 

Period Following Date of Termination

--------------------------------------------------------------------------------

 

Annualized Payment (In Monthly Installments)

--------------------------------------------------------------------------------

12 months      

  $350,000

13-24 months

  $275,000

25-36 months

  $200,000

37-48 months

  $100,000

 

4.2 Annual Bonus. Executive shall be paid a bonus in an amount equal to the
greater of (i) the annual incentive bonus that would be paid or payable to
Executive for the fiscal year of the Company during which Executive’s Date of
Termination occurs under the Company’s annual incentive plan (“Incentive Plan”),
assuming the target level(s) of performance had been met for such fiscal year,
multiplied by a fraction (the “Pro Rata Fraction”), the numerator of which is
the number of days that have elapsed in the then current fiscal year through
Executive’s Date of Termination and the denominator of which is 365, or (ii) the
annual incentive bonus that would be paid or payable to Executive for the fiscal
year of the Company during which Executive’s Date of Termination occurs under
the Incentive Plan based upon the Company’s actual performance for such fiscal
year, multiplied by the Pro Rata Fraction. The bonus amount determined pursuant
to Section 4.2(i) shall be paid to Executive within ten (10) days of Executive’s
Date of Termination and any additional amount payable pursuant to Section
4.2(ii) shall be payable at the same time as bonuses are payable to other
executives under the Incentive Plan.

 

4.3 Restricted Stock. Any Restricted Stock granted to Executive under the Acuity
Brands, Inc. Long-Term Incentive Plan (“LTIP”) for which the specific
performance targets have been achieved and a Vesting Start Date (as defined in
the agreement granting the Restricted Stock to Executive, the “Restricted Stock
Agreement”) has been established as of Executive’s Date of Termination shall
become fully vested and nonforfeitable as of Executive’s Date of Termination and
subject to the proviso at the end of this sentence, all Restricted Stock for
which a Vesting Start Date has not been established shall be immediately
forfeited; provided, that if the Restricted Stock Agreement granting the
Restricted Stock to Executive provides for more favorable continued vesting
after Executive’s Date of Termination, the provisions of such Restricted Stock
Agreement shall apply to the vesting of Executive’s Restricted Stock after
Executive’s termination. The Vested Value (as defined in the Restricted Stock
Agreement) of the shares of Restricted Stock vesting pursuant to this Section
4.3 shall be delivered to Executive in the manner provided in Section 2.2 of the
Restricted Stock Agreement within ten (10) days of Executive’s Date of
Termination, using Executive’s Date of Termination as the date for determining
the Vested Value.

 

4.4 Health Care, Life Insurance and Long-Term Disability Coverages. The health
care (including dental and vision coverage, if applicable), term life insurance
and long-term disability coverages provided to Executive at his Date of
Termination shall be continued at the same level as for active executives and in
the same manner as if his employment had not terminated, beginning on the Date
of Termination and ending on the last day of the Severance Period. Any
additional coverages Executive had at termination, including dependent coverage,
will also be continued for such period on the same terms, to the extent

 

-4-



--------------------------------------------------------------------------------

permitted by the applicable policies or contracts. Any costs Executive was
paying for such coverages at the time of termination shall be paid by Executive
by separate check payable to the Company each month in advance or, at
Executive’s election, may be deducted from his Severance Salary payments under
Section 4.1. If the terms of any benefit plan referred to in this Section, or
the laws applicable to such plan do not permit continued participation by
Executive, then the Company will arrange for other coverage(s) satisfactory to
Executive at Company’s expense which provides substantially similar benefits or,
at Executive’s election, will pay Executive a lump sum amount equal to the
annual costs of such coverage(s) for the Severance Period. Each benefit provided
under this Section 4.2 shall cease if Executive obtains other employment and, as
a result of such employment, such benefit is available.

 

4.5 Outplacement Services. Executive will be provided with customary
outplacement services by an outplacement firm selected by the Company for the
Severance Period, provided that the Company’s total cost for such services shall
not exceed an amount equal to ten percent (10%) of Executive’s Severance Salary
for the period during which such Severance Salary is paid.

 

4.6 Other Benefits. Except as expressly provided herein, all other fringe
benefits provided to Executive as an active employee of the Company (e.g.,
401(k) plan, AD&D, car allowance, club dues, etc.), shall cease on his Date of
Termination, provided that any conversion or extension rights applicable to such
benefits shall be made available to Executive at his Date of Termination or when
such coverages otherwise cease at the end of the Severance Period. Except as
expressly provided herein, for all other plans sponsored by the Company, the
Executive’s employment shall be treated as terminated on his Date of Termination
and Executive’s right to benefits shall be determined under the terms of such
plans; provided, however, in no event will Executive be entitled to severance
payments or benefits under any other severance plan, policy, program or
agreement of the Company, except to the extent Executive is covered by a
Severance Protection Agreement related to a change in control of the Company.

 

4.7 Release of Claims. To be entitled to any of the compensation and benefits
described above in this Section 4, Executive shall sign a release of claims
substantially in the form attached hereto as Exhibit A. No payments shall be
made under this Section 4 until such release has been properly executed and
delivered to the Company and until the expiration of the revocation period, if
any, provided under the release. If the release is not properly executed by the
Executive and delivered to the Company within the reasonable time periods
specified in the release, the Company’s obligations under this Section 4 will
terminate.

 

5. CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION.

 

5.1 Purpose and Reasonableness of Provisions. Executive acknowledges that, prior
to and during the Term of this Agreement, the Company has furnished and will
furnish to Executive Trade Secrets and Confidential Information which could be
used by Executive on behalf of a competitor of the Company or other person to
the Company’s substantial

 

-5-



--------------------------------------------------------------------------------

detriment. Moreover, the parties recognize that Executive during the course of
his employment with the Company may develop important relationships with
customers and others having valuable business relationships with the Company. In
view of the foregoing, Executive acknowledges and agrees that the restrictive
covenants contained in this Section 5 and in Exhibit B hereto are reasonably
necessary to protect the Company’s legitimate business interests and good will.

 

5.2 Trade Secrets and Confidential Information. Executive agrees that he shall
protect the Company’s Trade Secrets (as defined in Section 5.10(b) below) and
Confidential Information (as defined in Section 5.10(a) below) and shall not
disclose to any Person, or otherwise use or disseminate, except in connection
with the performance of his duties for the Company, any Trade Secrets or
Confidential Information; provided, however, that Executive may make disclosures
required by a valid order or subpoena issued by a court or administrative agency
of competent jurisdiction, in which event Executive will promptly notify the
Company of such order or subpoena to provide the Company an opportunity to
protect its interests. Executive’s obligations under this Section 5.2 shall
apply during his employment and after his termination of employment, and shall
survive any expiration or termination of this Agreement, provided that Executive
may after such expiration or termination disclose Confidential Information with
the prior written consent of the then-serving Chief Executive Officer of the
Company. Executive’s post-employment obligations of confidentiality under this
Section 5.2 shall commence on Executive’s Date of Termination and shall continue
(a) with respect to Trade Secret information (as defined in Section 5.10(b)
below), at all such times thereafter as it so qualifies, and (b) with respect to
Confidential Information (as defined in Section 5.10(a) below), for a period of
two (2) years after Executive’s Date of Termination.

 

The Executive, during employment with the Company, will not offer, disclose or
use on Executive’s own behalf or on behalf of the Company, any information
Executive received prior to employment by the Company, which was supplied to
Executive confidentially or which Executive should reasonably know to be
confidential, to any persons, organization or entity other than the Company
without the written approval of such person, organization or entity.

 

5.3 Return of Property. Upon the termination of his employment with the Company,
Executive agrees to deliver promptly to the Company all Company files, customer
lists, management reports, memoranda, research, Company forms, financial data
and reports and other documents (including all such data and documents in
electronic form) supplied to or created by Executive in connection with his
employment hereunder (including all copies of the foregoing) in his possession
or control, and all of the Company’s equipment and other materials in his
possession or control. Executive’s obligations under this Section 5.3 shall
survive any expiration or termination of this Agreement.

 

5.4 Inventions. The Executive does hereby assign to the Company the entire
right, title and interest in any Invention that is made and/or conceived, either
solely or jointly with others, during Executive’s employment with the Company.
The Executive agrees to

 

-6-



--------------------------------------------------------------------------------

promptly disclose to the Company all such Inventions. The Executive will, if
requested, promptly execute and deliver to the Company a specific assignment of
title for an Invention and will, at the expense of the Company, take all
reasonably required action by the Company to patent, copyright or otherwise
protect the Invention.

 

5.5 Non-Competition. The Executive agrees that while employed by the Company and
for a period equal to eighteen (18) months thereafter, but only for such period
as Severance Salary is paid to Executive under Section 4.1 hereto, Executive
shall comply with the non-competition restrictions attached hereto as Exhibit B.
The parties hereto recognize that Executive may experience periodic material
changes in his job title and/or to the principal duties, responsibilities or
services that he is called upon to perform on the behalf of the Company. If
Executive experiences such a material job change, the parties shall, as soon as
is practicable, enter into a signed, written addendum to Exhibit B hereto
reflecting such material change. Moreover, in the event of any material change
in corporate organization on the part of the Direct Competitors set forth in
Exhibit B hereto, the parties agree to amend Exhibit B, as necessary, at the
Company’s request, in order to reflect such change. Upon execution, any such
written modification to Exhibit B shall represent an enforceable amendment to
this Agreement and shall augment and supplant the definitions of the terms
Executive Services or Direct Competitor set forth in Exhibit B hereto, as
applicable.

 

5.6 Non-Solicitation of Customers/Suppliers. The Executive agrees that during
the course of employment with the Company, and for a period equal to eighteen
(18) months thereafter, but only for such period as Severance Salary is paid to
Executive under Section 4.1 hereto, the Executive will not directly or
indirectly (i) divert or attempt to divert any person, concern or entity which
is furnished products or services by the Company from doing business with the
Company or otherwise change its relationship with the Company; or (ii) induce or
attempt to induce any customer, supplier or service provider to cease being a
customer, supplier or service provider of the Company or to otherwise change its
relationship with the Company.

 

5.7 Non-Solicitation of Employees. The Executive agrees that during the course
of employment with the Company, and for a period equal to eighteen (18) months
thereafter, but only for such period as Severance Salary is paid to Executive
under Section 4.1 hereto, the Executive shall not, directly or indirectly,
whether on behalf of the Executive or others, solicit, lure or attempt to hire
away any of the employees of the Company with whom the Executive interacted
while employed with the Company.

 

5.8 Injunctive Relief. Executive acknowledges that if he breaches or threatens
to breach any of the provisions of this Section 5, his actions may cause
irreparable harm and damage to the Company which could not be compensated in
damages. Accordingly, if Executive breaches or threatens to breach any of the
provisions of this Section 5, the Company shall be entitled to seek injunctive
relief, in addition to any other rights or remedies the Company may have. The
existence of any claim or cause of action by Executive against

 

-7-



--------------------------------------------------------------------------------

the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of Executive’s agreements
under this Section 5.

 

5.9 Provisions Severable. If any provision in this Section 5 and/or Exhibit B
hereto is determined to be in violation of any law, rule or regulation or
otherwise unenforceable, and cannot be modified to be enforceable, such
determination shall not affect the validity of any other provisions of this
Agreement, but such other provisions shall remain in full force and effect. Each
and every provision, paragraph and subparagraph of this Section 5, including
Exhibit B hereto, is severable from the other provisions, paragraphs and
subparagraphs and constitutes a separate and distinct covenant.

 

5.10 Definitions. For purposes of this Section 5, the following definitions
shall apply:

 

(a) “Confidential Information” means any and all information regarding the
business or affairs of the Company not generally known, including information
relating to research and development, operating systems, purchasing, accounting,
engineering, customers, marketing, manufacturing, suppliers, service providers,
merchandising, selling, leasing, servicing, finance and business systems and
techniques, information concerning customers of the Company and their systems
and applications. All information disclosed to Executive, or to which Executive
obtains access, whether originated by Executive or by others, during the period
of Executive’s employment, which Executive has reasonable basis to believe to be
Confidential Information, or which is treated by the Company as being
Confidential Information, shall be presumed to be Confidential Information.

 

(b) “Trade Secrets” means information, without regard to form, relating to the
Company’s business which is not commonly known by or available to the public and
which derives economic value, actual or potential, from not being generally
known to other persons and is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy or confidentiality, including, but not
limited to, technical or nontechnical data, formulae, patterns, compilations,
programs, devices, methods, techniques, drawings, processes, financial data,
financial plans, product plans, or lists of actual or potential customers or
suppliers.

 

(c) “Inventions” means contributions, discoveries, improvements and ideas and
works of authorship, whether or not patentable or copyrightable, and (i) which
relate directly to the business of the Company or (ii) which result from any
work performed by Executive or by Executive’s fellow employees for the Company
or (iii) for which equipment, supplies, facility, Confidential Information or
Trade Secrets of the Company are used, or (iv) which is developed on the
Company’s time.

 

6. MISCELLANEOUS.

 

6.1 Mitigation; Offset of Severance Salary. Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or otherwise, nor shall the amount of any payment provided for
under this

 

-8-



--------------------------------------------------------------------------------

Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer after the Date of Termination or otherwise,
except as provided in Section 4.4 with respect to benefits coverages; provided,
however, that, notwithstanding the foregoing, beginning eighteen (18) months
from Executive’s Date of Termination, the amount of any Severance Salary paid by
the Company shall be offset by the amount of any base salary earned by Executive
as a result of any new employment Executive may obtain, unless the Chief
Executive Officer of the Company, upon receipt of a written request from
Executive, shall provide express written permission to the contrary concerning
the timing and/or amount of any such offset of Severance Salary.

 

6.2 Contract Non-Assignable. The parties acknowledge that this Agreement has
been entered into due to, among other things, the special skills and knowledge
of Executive, and agree that this Agreement may not be assigned or transferred
by Executive.

 

6.3 Successors; Binding Agreement.

 

(a) In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or who acquires the stock of the Company,
to expressly assume and agree to perform this Agreement, in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.

 

(b) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representative, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

6.4 Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given either when delivered or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:

 

If to the Company:     Acuity Brands, Inc.

  Attention: General Counsel

  1170 Peachtree Street, Suite 2400

  Atlanta, Georgia 30309

 

If to the Executive:    To his last known address on file with the Company

 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

6.5 Provisions Severable. If any provision or covenant, or any part thereof, of
this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity,

 

-9-



--------------------------------------------------------------------------------

legality or enforceability of the remaining provisions or covenants, or any part
thereof, of this Agreement, all of which shall remain in full force and effect.

 

6.6 Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

6.7 Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement.

 

6.8 Governing Law. The validity and effect of this Agreement shall be governed
by and be construed and enforced in accordance with the laws of the State of
Georgia.

 

6.9 Pronouns; Including. Wherever appropriate in this Agreement, personal
pronouns shall be deemed to include the other genders and the singular to
include the plural. Wherever used in this Agreement, the term “including” means
“including, without limitation.”

 

6.10 Disputes; Legal Fees; Indemnification.

 

(a) Disputes. All claims by Executive for compensation and benefits under this
Agreement shall be in writing and shall be directed to and be determined by the
Compensation Committee of the Board. Any denial by the Compensation Committee of
a claim for benefits under this Agreement shall be provided in writing to
Executive within 30 days of such decision and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Compensation Committee shall afford a reasonable opportunity to
Executive for a review of its decision denying a claim and shall further allow
Executive to appeal in writing to the Board of Directors a decision of the
Compensation Committee within sixty (60) days after notification by the
Compensation Committee that Executive’s claim has been denied. To the extent
permitted by applicable law, any further dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration in
Fulton County, Georgia, in accordance with the rules of the American Arbitration
Association then in effect for commercial arbitrations. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction.

 

(b) Legal Fees. If the Company involuntarily terminates Executive without Cause,
then, in the event Executive incurs legal fees and other expenses in seeking to
obtain or to enforce any rights or benefits provided by this Agreement and is
successful to a significant extent in obtaining or enforcing any such rights or
benefits through settlement, mediation, arbitration or otherwise, the Company
shall promptly pay Executive’s reasonable legal fees and expenses and related
costs incurred in enforcing this Agreement, including, without limitation,
attorneys’ fees and expenses, experts’ fees and expenses, and

 

-10-



--------------------------------------------------------------------------------

investigative fees. Except to the extent provided in the preceding sentence,
each party shall pay its own legal fees and other expenses associated with any
dispute under this Agreement.

 

6.11 Entire Agreement. This Agreement, together with the exhibits hereto,
constitutes the entire understanding between the parties with respect to the
subject matter set forth herein and supersedes any and all prior communications,
agreements and understandings, written or oral, with respect thereto. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter of this Agreement have been made by either party
which are not set forth expressly in this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EXECUTIVE:

--------------------------------------------------------------------------------

James H. Heagle

 

ACUITY BRANDS, INC. By:      

--------------------------------------------------------------------------------

     

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

TO ACUITY BRANDS, INC. SEVERANCE AGREEMENT

 

RELEASE OF CLAIMS

 

The undersigned, an Executive of Acuity Brands, Inc. (the “Company”), having
entered into that certain Acuity Brands, Inc. Severance Agreement (the
“Agreement”) dated                              , 20    , which Agreement is
expressly incorporated herein by reference, hereby enters into the following
Release of Claims effective as of the date listed below. Capitalized terms
contained herein shall have the same meaning as those defined terms set forth in
the Agreement. This Release must be executed and returned to the General Counsel
of the Company, without modification, within ten (10) days of the date of
Executive’s Date of Termination in order for Executive to receive any of the
compensation and benefits set forth in Section 4 of the Agreement.

 

For the consideration set forth in the Agreement, including the various actual
and prospective benefits described therein, which are more than I would
otherwise have received in the event of my severance from the Company, I hereby
release the Company, its current and former parents, subsidiaries, divisions,
and affiliates, and their current or former directors, employees and agents and
related parties from all known or unknown claims, if any, that I presently could
have against any of them, including (but not limited to) all known or unknown
claims arising out of my employment with the Company or my termination
therefrom, except Age Discrimination in Employment Act claims, of which I have
none. I promise never to file any lawsuit based on a claim purportedly released
by this Release. I further promise never to seek any damages, remedies, or other
relief for myself personally (any right to which I hereby waive) by prosecuting
a charge with any administrative agency with respect to any claim purportedly
released by this Release. I acknowledge and understand that this Release is
binding upon my heirs and personal representatives. This Release, together with
the Agreement, sets forth the entire agreement between the Company and me
pertaining to the subject matter hereof and fully supersedes any and all prior
agreements or understandings between us pertaining thereto.

 

I have carefully read this Release, I fully understand what it means, and I am
entering into it voluntarily.

 

Date                                                        

--------------------------------------------------------------------------------

Signature of Executive

           

--------------------------------------------------------------------------------

Print Name



--------------------------------------------------------------------------------

EXHIBIT B

TO ACUITY BRANDS, INC.

SEVERANCE AGREEMENT

 

AGREED NON-COMPETITION RESTRICTIONS NEGOTIATED AND

CONSENTED TO IN CONSIDERATION FOR SEVERANCE AGREEMENT

 

1. DEFINITIONS

 

Capitalized terms contained herein shall have the same meaning as those defined
terms set forth in the Severance Agreement. In addition, the following terms
used in this Exhibit “B” shall have the following meanings:

 

(A) “Direct Competitor” means the following entities: (1) Ecolab Inc.; (2)
JohnsonDiversey Inc; (3) NCH Corporation; (4) State Industrial Products
Corporation; (5) Rochester Midland Corporation; (6) Amrep, Inc.; and (7) Ondeo
Nalco Company, as well as any of their respective affiliates, subsidiaries
and/or parent companies that are either located or transact business within the
United States of America, but only to the extent each engages in the manufacture
and/or sale of specialty chemical products, cleaners, degreasers, absorbants,
sanitizers, deodorizers, polishes, floor finishes, sealants, lubricants,
disinfectants, janitorial supplies, paint strippers, paint removers, rust
strippers, soaps and detergents, bleaches, fabric softeners, liquid sweeping
compounds, aerosol gasket forming compositions, non-slip adhesive film for
brakes, tire and rubber mat dressings, floor waxes, asphalt and tar removers,
concrete removers, vehicle drying agents, vehicle rain repellant and glass
treatment, steam cleaning compositions, chemical preparations for unclogging
pipes and septic tank cleaning, spill treatments, anti-seize compounds,
treatment products for hazardous solvents, pesticides, pest control products
and/or drain care products, preparations for killing weeds, fungicides,
herbicides, rodenticides, vermicides, insect repellants, ground control
chemicals, power operated industrial and commercial cleaning equipment (namely,
sprayers, fog sprayers, steam cleaning machines, pressure washers, and air
agitation cleaners and pumps for use in connection therewith, steam cleaners,
vacuum cleaners, carpet cleaning and shampooing machines, floor cleaning and
polishing machines and parts associated therewith), or manually operated
cleaning equipment and accessories (namely, brooms, dustpans, scrubbing brushes,
mops, squeegees, dispensers for floor wax, buckets, mop wringers, sponges,
scouring pads, plastic janitorial mats, wiping cloths, steel wool, chamois
skins, soap and chemical dispensers, towel and sanitary napkin dispensers,
cleaning gloves, pails and parts therefore, and waste receptacles);

 

(B) “Executive Services” means those principal duties and responsibilities that
Executive performs on behalf of the Company and its subsidiary, Acuity Specialty
Products Group, Inc. (“ASPG”) during his employment as of the date hereof. As
Executive Vice President of the Company and President and Chief Executive
Officer of ASPG, Executive, with respect to ASPG: (1) serves as group or
executive head of a multi-profit center

 

Page 1 of 3

   Executive’s Initials:             



--------------------------------------------------------------------------------

organization, with primary responsibility for the profitability of two or more
distinct profit centers that have dedicated product line management functions;
(2) oversees and administers dedicated sales functions; (3) oversees and
administers marketing functions; (4) oversees and administers manufacturing; (5)
oversees and administers research and development; (6) oversees and administers
engineering functions; (7) oversees and administers staff functions; (8)
coordinates with departmental heads concerning material business issues; (9)
analyzes operations to pinpoint opportunities and areas that may need to be
reorganized, down-sized, or eliminated; (10) confers with other executives to
coordinate and prioritize planning concerning material business issues; (11)
studies long-range economic trends and projects prospects for future growth in
overall sales and market share, opportunities for acquisitions or expansion into
new product areas; (12) serves as a member of the leadership team, reviewing,
discussing, evaluating, and participating in decisions concerning material
business and management issues, cost structures, sales and growth opportunities,
crisis management, strategic prospects, personnel issues, litigation matters,
leadership goals, and performance targets; and (13) provides support and
analysis to corporate parent for key leadership analysis requirements; and

 

(C) “Restricted Period” means a period equal to the lesser of (i) eighteen (18)
months from the Executive’s Date of Termination or (ii) the number of months
(rounded to the nearest month) from the Executive’s Date of Termination until
the date he attains age 65; provided, however, that the Restricted Period shall
in no event be less than six (6) months.

 

2. ACKNOWLEDGEMENTS

 

Executive acknowledges that during the period of his employment with the
Company, he has rendered and will render executive, strategic and managerial
services, including the Executive Services, to and for the Company throughout
the United States, which are special, unusual, extraordinary, and of peculiar
value to the Company. Executive further acknowledges that the services he
performs on behalf of the Company, including the Executive Services, are at a
senior managerial level and are not limited in their territorial scope to any
particular city, state, or region, but instead have nationwide impact throughout
the United States. Executive further acknowledges and agrees that: (a) the
Company’s business is, at the very least, national in scope; (b) these
restrictions are reasonable and necessary to protect the Confidential
Information, business relationships, and goodwill of the Company; and (c) should
Executive engage in or threaten to engage in activities in violation of these
restrictions, it would cause the Company irreparable harm which would not be
adequately and fully redressed by the payment of damages to the Company. In
addition to other remedies available to the Company, the Company shall
accordingly be entitled to injunctive relief in any court of competent
jurisdiction for any actual or threatened breach by Executive of the provisions
of this Exhibit B. Executive further acknowledges that he will not be entitled
to any compensation or benefits from the Company or any of its affiliates in the
event of a final non-appealable judgment that he materially breached his duties
or obligations under this Exhibit B.

 

Page 2 of 3

   Executive’s Initials:             



--------------------------------------------------------------------------------

3. NON-COMPETITION

 

Executive agrees that while employed by the Company and for a period equal to
the Restricted Period thereafter, but only for such period as Severance Salary
is paid to Executive under Section 4.1 of the Severance Agreement, he will not,
directly (i.e., as an officer or employee) or indirectly (i.e., as an
independent contractor, consultant, advisor, board member, agent, shareholder,
investor, joint venturer, or partner), engage in, provide or perform any of the
Executive Services on behalf of any Direct Competitor anywhere within the United
States. Nothing in this provision shall divest Executive from the right to
acquire as a passive investor (with no involvement in the operations or
management of the business) up to 1% of any class of securities which is: (i)
issued by any Direct Competitor, and (ii) publicly traded on a national
securities exchange or over-the-counter market.

 

4. SEPARABILITY

 

Executive acknowledges that the foregoing non-competition covenant is a separate
and distinct obligation of Executive and is deemed to be separable from the
remaining covenants of the Severance Agreement. If any of the provisions of the
foregoing covenant should ever be deemed to exceed the time, geographic,
product, or other limitations permitted by applicable law in any jurisdiction,
then such provisions shall be deemed reformed in such jurisdiction to the
maximum time, geographic, product, or other limitations permitted by applicable
law. If any particular provision of the foregoing covenant is held to be
invalid, the remainder of the covenant and the remaining obligations of the
Severance Agreement shall not be affected thereby and shall remain in full force
and effect.

 

5. ENTIRE AGREEMENT

 

This non-competition covenant, together with the provisions set forth in Section
5.5 of the Agreement, constitute the entire agreement between the parties hereto
with respect to non-competition, and supersede any and all prior communications,
agreements and understandings, written or oral, with respect to Executive’s
non-competition obligations. No provision of this Exhibit B may be modified,
waived or discharged unless such waiver, modification or discharge is approved
and agreed to in writing by both parties hereto. Failure of either party to
insist, in one or more instances, on performance by the other in strict
accordance with the terms and conditions of this Exhibit B shall not be deemed a
waiver or relinquishment of any right granted in this Exhibit B or the future
performance of any such term or condition or of any other term or condition of
this Exhibit B, unless such waiver is contained in a writing signed by the party
making the waiver. No agreements or representations, oral or otherwise, express
or implied, with respect to Executive’s non-competition obligations have been
made by either party which are not set forth expressly in this Exhibit B and/or
in the Agreement.

 

Page 3 of 3

   Executive’s Initials:             